Case 19-70190-hdh11 Doc 10 Filed 07/29/19              Entered 07/29/19 11:52:24        Page 1 of 2



John A. Leonard, Esquire
LEONARD, KEY & KEY, PLLC
900 Eighth Street -- Suite 320
Post Office Box 8385
Wichita Falls, Texas 76307-8385
Telephone:     940-322-5217
Facsimile:     940-322-3381
Attorney for Debtor

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

IN RE:                                             §
                                                   §
J&D CONSTRUCTION, LLC                              §          CASE NO. 19-70190-HDH-11
                                                   §          (Chapter 11)
                                                   §
        Debtor                                     §

                         APPLICATION TO EMPLOY ATTORNEYS


        The application of J&D Construction, LLC, Debtor, respectfully represents:
        1.       Debtor has filed a petition herein under Chapter 11 of Title 11, United States
Code.
        2.       Debtor is engaged in the business of providing construction services with a place
of business at 1210 30th Street, Wichita Falls, Texas.
        3.       The Debtor, as Debtor in Possession, wishes to employ John A. Leonard and the
law firm of Leonard, Key & Key PLLC, as attorneys under a general retainer to give the Debtor
legal advice with respect to its powers and duties as a Debtor in Possession in the continued
operation of the Debtor's business and management of the Debtor's property and to perform all
legal services for the Debtor in Possession which may be necessary herein.
        4.       Your applicant has selected John A. Leonard and the law firm of Leonard, Key &
Key PLLC for the reason that they have gained experience as to the Debtor's business and
property by filing a petition herein, that the Debtor believes that said law firm is well qualified to
Case 19-70190-hdh11 Doc 10 Filed 07/29/19             Entered 07/29/19 11:52:24        Page 2 of 2



represent the Debtor, as Debtor in Possession, in this proceeding. Furthermore, it is necessary
for the Debtor, as Debtor in Possession, to employ attorneys for such professional services.
       5.      To the best of Debtor's knowledge, John A. Leonard and the law firm of Leonard,
Key & Key PLLC have the following connection with Debtor; None
       6.      No party in interest has requested the appointment of a trustee, and thus no notice
of this application needs to be given and no hearing thereon needs to be held because of
presumption accorded the Debtor in Possession pursuant to 11 U.S.C. §1107(b).
       WHEREFORE, your Application prays that the Debtor be authorized to employ John A.
Leonard, of the firm of Leonard, Key & Key PLLC, or any of its members (attorneys), under a
general retainer to represent the Debtor in Possession in this proceeding under Chapter 11 of
Title 11, United States Code, and that said Debtor have such other and further relief as is just.


                                                      Respectfully submitted,

                                                      John A. Leonard,
                                                      LEONARD, KEY & KEY, PLLC
                                                      900 8th Street Suite 320
                                                      PO Box 8385
                                                      Wichita Falls, Texas 76307-8385
                                                      Telephone:     (940) 322-5217
                                                      Telecopier: (940) 322-3381

                                              By:     /s/ John A. Leonard
                                                      John A. Leonard
                                                      State Bar No. 12209600
                                                      Attorneys for Debtor




                                              .
